RSPO

Summary Report of SEIA and HCV Assessments PT Maju Aneka Sawit
Kotawaringin Timur District, Central Kalimantan Province

Executive Summary

This Executive Summary fulfills the RSPO New Planting Procedures Format “Summary
Report of SEIA and HCV Assesment” (RSPO latest reversion of 5"" May 2010).

PT Maju Aneka Sawit (PT MAS) is an oil palm plantation situated in Sebabi Village, Tanah
Putih, Kenyala Village and Hajalipan Village, Subdistrict Besi Township and also Tangar
Village & Baampah Village, Mentaya Hulu Sub District, Kotawaringin Timur District,
Central Kalimantan Province. PT MAS which has been registered as RPSO member,
committed to develop a sustainable palm oil management system. The total area of
19,551.559 ha is based on The Land Use Title (Hak Guna Usaha) Number 41 dated 03
October 2007 (11,887.77 ha) and Number 45 dated 03 January 2008 (7,663.789 ha). The
Plantation Business Permit (IUP) was approved by the Regent of Kotawaringin Timur in the
Decree of the Regent of Kotawaringin Timur (Surat Keputusan Bupati Kotawaringin Timur)
No. 525.26/517/VII/EKBANG/2005 dated 20 August 2005 (11,887.77 ha) and
No.26/492/VI/EKBANG/2006 dated 10 June 2006 (8,017.806 ha).

PT MAS is committed to develop a sustainable palm oil management system and has
obtained RSPO certificate on 17" June 2011. As part of a sustainable palm oil management,
PT MAS has conducted the Social Environment Impact Assessment (AMDAL), High
Conservation Value (HCV) identification and Social Impact Assessment (SIA). HCV
assessment in PT MAS was conducted in June/July 2007 using HCV Toolkit 2003, and more
detailed survey and comprehensive HCV Assessment was conducted by Aksenta in March
2009. In February 2015 the HCV re-assessment includes land use change analysis (LUCA)
was conducted by aksenta, the team leader from Aksenta have been licensed by the HCV
Assessor Licensing Scheme (Provisional ALS15026PN). In addition, land cover and planting
assessment was conducted in June/July 2007 using satellite data, field assessment and
verification with the FPIC document for land use right compensation. The land use change
and Greenhouse Gas emission (GHG) analysis have been updated using RSPO Carbon
Assessment Tool for New Oil Palm Planting dated December 2014. The latter report will be
submitted to the RSPO Emission Reduction Working Group separately as per RSPO

requirements.

Page 1 of 24
RSPO

Based on HCV and land cover assessments and land use change analysis there was no
primary forest and peat swamp forest in the HGU of PT MAS. Almost the entire land
consisted of previously cultivated land, shrub land and open land area. The summary of the
results from HCV assessments within the PT MAS concession showed that four out of six
high conservation values (or HCV) areas, namely HCV 1, HCV 3, HCV 4, HCV 6 are present
in PT MAS concession. The important element of HCV 1 is significant concentrations of
species RTE (Orlitia borneensis, Amyda cartialginea and Cuora amboninensi) at regional
level and corridor of Sun Beer (Helarctos malayanus). The important element of HCV 3 is
ecosystem of peat swap forest. The HCV 4 related with basic ecosystem for significant
erosion control area. Lastly, HCV 6 is identified by places designated as sacred by the

community which are found scattered within the concession.

In general, the potential social issues would involve land ownership between communities
around the concession with the plantation management, issues concerning employees’ right
and relations with the company or employer, as well as environmental degradation that may
disturbs important sources of livelihood for the communities. Several implications resulting
from the establishment and operations of the oil palm plantation would involve altered
livelihoods and living resources, land allocations, landscape (ecosystem, vegetation, and

infrastructure), as well as displacement of communities and settlements.

Page 2 of 24
RSPO

Scope of SEIA and HCV Assessment

General Data of the Company

Company Name : PT Maju Aneka Sawit

Deed of Establishment : No. 13 dated 24 August 2000 (Sartono Simbolon, SH)

Deed of Minutes Meeting : No. 39 dated 10 March 2010 (Eddy Simin, SH)

Capital Status : Foreign Investment (Penanaman Modal Asing, PMA)

Taxpayer Notification Number :  01.719.047.1-123.000

Company Address : Spring Tower 04-42, Jl. K. L. Yos Sudarso Km. 7.8
Tanjung Mulia, Medan Deli Medan 20241 Sumatera
Utara

Type of business : Oil Palm Plantation & Processing

Status of concession land : Land Use Title (HGU) No. 41 dated on 03 October

2007 (size 11,887.77 ha) and HGU No 45. dated 03
January 2008 (size 7,663.789 ha)

Contact person : Suwandi/Toris (Senior Estate Manager)
Geographical Location : See Picture 1, Picture 2, Picture 3 and Picture 4
Surrounding Entities : PT MAS plantation borders other entities, namely: PT.

Sukajadi Sawit Mekar, PT. Katingan Indah Utama, PT.
Mentaya Sawit Mas, PT. Karunia Kencana Permai
Sejati, PT. Mulya Agro Permai, PT. Hamparan Mas
Sawit Bangun Persada, PT. Sapta Karya Damai, and PT.
Mustika Sembuluh.

The scope of Social and Environment Impact Assessment of PT MAS covers the local social
entities within total area of 19,551.559 ha based on The Land Use Title (Hak Guna Usaha)
No 41 dated 03 October 2007 (11,887.77 ha) and No 45 dated 03 January 2008 (7,663.789
ha). Thus, the High Conservation Value assessment covers of the total area 19,551.559 ha or
formal area boundary into an area of corporate governance. The HCV assessment also covers
landscape level including areas outside the HGU expanded into villages and surrounding
areas which have considerably importance for assessment of HCV values. Potential areas for
oil palm plantings as corporate social responsibility (CSR) projects in villages in the vicinity
outside of the HGU when opportunity arises are included.

Page 3 of 24
INDONESIA
LOCATION MAP OF PT. MAS

gerpececine

INDIAN OCEA

Picture 1 Location of PT MAS in Indonesia

Page 4 of 24
KALIMANTAN TENGAH
LOCATION MAP OF PT.MAS

LoKasi neu
PT. MAJU ANEKA SAWIT

Tie

Picture 2 Location of PT MAS in Central Kalimantan

Page 5 of 24
KABUPATEN
LOCATION MAP OF PT.MAS

| SX
2 pronmar eategaranrenony ON
hf ay ton \

\ umn |

KOTAWARINGINTIMUR
a

TOKASINGU
PT. MAIU ANEKASAWIT

Te oo

Picture 3 Location of PT MAS in Kotawaringin Timur District

Page 6 of 24
RSPO

H2160E 112°200°E 112-250 12°00 112-380°E 12-400" 12450 112500E
‘KRIDATAMA LANCAR SES, a :
Lee jlled eps e
9 45 9 1s} 1,
2 Kilometer g
njalipan
PrLoNsun
zi
KKPS 8 F
4 &
5 Se (ASA KAHURIPAN IND.
BINA SAWITABADI PRATAMA se ra ra
langan c
. ik
Keterangan: el
5
® Desa/Kampung 2
SUKAJADI SAWIT HEKAR £
~~~ Sungai 2
Jalan
[1 Batas HGU PT Maju Aneka Sawit
Konsesi Perkebunan Kelapa Sawit
©
‘Sumber 2B
Peta RBI Skala 1:250.000 (BIG, 2010) g
Data Survey Lapang (Aksenta, 2015) MULYA ARGO PERMA
3
mee AGRO BUKIT
SAPTA KARYA DAMAI
‘omer 2
Fd
112-20°0"E ni dsore ae doore 12380 112400] 112°4507E 12°G00"e ia

Picture 4 Location of PT MAS and its surrounding entities

Page 7 of 24
RSPO

The permits that have been obtained by the company include Social Environment Impact
Assessment (AMDAL), Usaha

Perkebunan), Land Title Permit (HGU). The list of the licenses and recommendations are

Permits

Location Permit, Plantation Business Permit (Izin

tabulated below:

Table 1. Types of permits and recommendations of PT Maju Aneka Sawit

Licenses and

No . Issued by Number and date Note
recommendations
1. | Deed of Notary Eddy Simin, SH Nomor: 13
Establishment Dated on 24 August 2000
Ratification Deed Minister of Justice and Human | No : C-1983 HT.01.01.TH.2001
Rights Republic Indonesia Dated on 12 March 2001
2 | Deed of Minutes of | Notary Eddy Simin, SH Nomor: 39
Meeting Dated on 10 March 2010
Acceptance of the | Minister of Justice and Human | No AHU-AH.01.10-10138
Company's Notice | Rights Republic Indonesia Dated on 27 April 2010
of Change Data
3. | Taxpayer Ministry of Finance 01.719.047.1-123.000
Notification Directorate General of
Number Taxation
4. | Permitted Area Regent of Kotawaringin Timur | No: 433.460.42 9.250 Ha
(Izin Lokasi) (Bupati Kotawaringin Timur) _| Dated on 23 June 2004 *
Regent of Kotawaringin Timur | No: 737.460.42 7,000 Ha
(Bupati Kotawaringin Timur) _| Dated on 03 November 2004 ’
Regent of Kotawaringin Timur | No: 113.460.42 2.500 Ha
(Bupati Kotawaringin Timur) _| Tanggal 3 February 2005 °
Permitted Area - Regent of Kotawaringin Timur | No: 598.460.42 11,750 Ht
Change (Bupati Kotawaringin Timur) | Dated on 30 August 2004 , a
Regent of Kotawaringin Timur | No: 434.460.42 11.8877 H
(Bupati Kotawaringin Timur) | Dated on 29 December 2004 or ine
5. | Plantation Business | Regent of Kotawaringin Timur | No: 525.26/492/VI/EKBANG/2006
Permit (IUP) (Bupati Kotawaringin Timur) | pated on 10 June 2006 8,017.806 Ha
Regent of Kotawaringin Timur | No: 525.26/517/VII/EKBANG/2005
(Bupati Kotawaringin Timur) | pated on 20 August 2005 11,887.77 Ha
Plantation Business Regent of Kotawaringin Timur No: 188.45/295/HUK-EK.SDA/2014
eermit (IUP) - (Bupati Kotawaringin Timur) Dated on 25 July 2014 11,887.77 Ha
hange
6. | Social Regent of Kotawaringin Timur | No, 127 year 2009 .
Environmental (Bupati Kotawaringin Timur) | pated on 02 February 2009 HGU No 41
Impcat Assessment oo
Regent of Kotawaringin Timur | No, 115 Year 2009
(AMDAL) F incin Ti HGU No 45
(Bupati Kotawaringin Timur) | Dated on 28 February 2009
7 | Land Use Title National Land Officer Nomor: 41
(Hak Guna Usaha- | Kotawaringin Timur District Dated on 03 October 2007 11,887.77 ha
HGU) Nomor: 45
Dated on 03 January 2008 7,663,789 Ha

Page 8 of 24

RSPO

Area and time-plan for new plantings

The proposed new planting area by PT MAS is from the balance of unplanted non-HCV areas
and mineral soil area in the HGU No 41 and HGU No 45. PT MAS will seek an agreement
with the owners of the land through the FPIC (free, prior and informed consent) process.
Development of oil palm plantings as CSR projects in the vicinity outside of the HGU, when
opportunity arises, is included. Land development and planting of oil palm are following the
procedures of RSPO New Planting Procedures. This is part of an ongoing planting and the
NPP documents are meant for notification only. Activities that will be undertaken are land
acquisition or compensation to the land owners through the Free Prior and Informed Consent
(FPIC) process. Socialisation and engagement with the communities on village oil palm
development plan will also be undertaken. HCV management and monitoring actitivities that

have been put in place will continue to be enforced.

Page 9 of 24
a. SEI Assessment

RSPO

Assessment Process and Procedures

Assessors and their credentials:

The Social Impact Assessment of PT MAS was carried out by Aksenta which is located at Jl.
Gandaria VIII/10, Kebayoran Baru, Jakarta 12130; Telephone/fax: +62 21 739-6518, E-mail:
aksenta@aksenta.com. The Aksenta team for the Social Impact Assessment consists of
members with multi-discipline in the social/economic aspects and professional in social

assessment, resource economy and social relationships. The team members are:

Name

Expertise

Social Impact
Assessment

Agus E. Munoraharjo

Cultural anthropology, community
based information and
communication facilitator,
community development tourism,
and peace studies.

Socio-cultural

Dwi R. Muhtaman

Forest and timber product
certification, RSPO certification,
coffee certification, social strategy.

Team leader, social

auditor, certification

Wara Hapsari

Social relations, employment issues

Social

Assessment Methods (data sources, collection, dates, program, and visited places)

Social Impact Assessment on the ground was carried out as bellows:

Data and information collection method

Methods used to collect data and information were:

a. Document review. Conducted for documents available with the company and other

documents obtained from other important stakeholders.

b. Observation. Conducted for condition, utilization, and management of land and

natural resources, and the community livelihoods.

c. Semi-structured

interviews.

Conducted for plantation

management, staffs,

employees, formal and informal leaders, and members of the community.

Page 10 of 24

RSPO

d. FGD (Focus Group Discussion). Community FGD was conducted included with

employee and staff representatives.
e. Workshop. Inter-village workshop.

f. Public Consultation. Public consultation was conducted by inviting main
stakeholders.

Methods of Data and Information Analysis

Identify key stakeholders, each stakeholder’s interest and vulnerability, and relations within
stakeholders. In addition to this analysis, data and information collected are “placed” (or
mapped) in a four-box matrix that transparently relates one with the other. Vertically it is
assumed that there is two ways good internal and external stakeholder relationship. The
internal box contains two sub-groups of management and employees, while the external box
contains sub-groups of community elites and commoners; there are two horizontal sub-
groups as well consisting of management versus community themselves. Emic and etic
approaches, or analyze these data and information. The greatest objectivity possible is
expected through using this method.

The SIA for PT MAS is conducted using two combined methodology namely; stakeholders
analysis and social impact assessment employing sustainable livelihood framework. Data are
complied through literature study, observation, interview and focus group discussion, thus
several important points may be conclude in the letter part. In the focus group discussion, the
respondents participative expressed their opinions of important issues are compiled in the
framework of sustainable livelihood with the form of asset thus it produces specific impact
assessment in the social aspect of communities. Five aspects related to sustainable livelihood,
namely human, physical, social, financial and natural assets using the identified components

and displayed in matrix table, analyzed and scored qualitatively and quantitatively.
Activities in this assessment step consisted of the following:

1. Collect preliminary information: this includes data information collection before the
team conducted visit.
Assessment design,
Field assessment
Analysis: all data information collected from document review, interview,
observation, FGD, mini workshop and public consultations were collected and
analyzed to assess the social impact and estimate impact consequences/multiplications
if these impacts were not adequately managed.

5. Reporting.

Page 11 of 24
RSPO

The findings obtained from the methods above were analyzed. The baseline of the analysis
was based on RSPO criteria which relevant to sustainable social aspects. The
recommendations also covered other issues which were not entailed in the RSPO criteria, in
the form of ideas or aspirations as the result of the field analysis.

b. HCV Assessment

Assessors and their credentials

The HCV assessment in the Land Use Title (HGU) of PT MAS by Aksenta located at Jl.
Gandaria VIII/10, Kebayoran Baru, Jakarta 12130; Telephone/fax: +62 21 739-6518, E-mail:

aksenta@aksenta.com. The team leader from Aksenta has been licensed by the HCV
Assessor Licensing Scheme (Provisional ALS15026PN). The team members are:

Name ALS License | Institution Role Expertise
Research and wild animal
Team Leader, . . ae
Biodiversity survey, ornithologist, facilitator
Pupung F Nurwatha Provisional . + of community biodiversity
. Aksenta Assessment (HCV neuen
pupung@aksenta.com | (ALS15026PN) L HCV 2 and assessment, participative
HCV 3) mapping, conduct HCV
assessment since 2007
Hydrologist, soil conservation,
Yanto Ardiyanto Team Member, spatial analysis and remote
. N/A Aksenta Environmental sensing, water management
yanto@aksenta.com Assessment system, conduct HCV
assessment since 2010
Regional Planning and Village
Team Member, Development, Community
Nandang Mulyana io- a
8 ry’ NA Aksenta socio-cultural ; empowerment, Management of
nandang@aksenta.com Assessment (HCV | Conflict, Participative
5 HCV 6) Mapping, conduct HCV
assessment since 2009
Experience with GIS since
Reza Abdillah Team Member, 2013, remote sensing for
reza@aksenta.com N/A Aksenta GIS Specialist biological conservation and
land use issue

Assessment Methods (Data sources, data collection, dates, program, and visited places)
HCV Identifying Methods

The assessment covers of the total area 19,551.559 ha based on The Land Use Title (Hak
Guna Usaha) No 41 and HGU No 45. It is also expanded into villages and other areas which
considerably important to the proposed surrounding plantation area. HCV reassessment was

Page 12 of 24
RSPO

conducted in February 2015, the assessment consists of three main activities: desk-based
study (conducted on 2 — 4 February 2015 in Jakarta), field work (conducted on 6 — 13
February 2015) and stakeholder consultation (conducted on 13 February 2015). Please refer
to table 2.

Table 2 Schedule of HCV Assessment in PT MAS

Activities Time Location
Pre-assessment & Preparation 2-4 Feb2015 Aksenta Office, Jakarta
Opening meeting 6 Feb 2015 PT MAS
Participatory mapping 6 Feb 2015 PT MAS
Field Survey 6-12 Feb2015 Land Use Title Area of PT MAS and its

surrounding landscape, includes 3 estates
as follow : Sari Mas, Bakung Mas, Tanah
Mas and the surrounding villages

Public Consultation 13 Feb 2015 Training Centre

Closing meeting & interim report | 13 Feb 2015 PT MAS

The HCV assessment was conducted based on step-wise screening that harmonizes the
required information to the scale reference (see guidance on HCVRN, 2013). The scale
reference used for the assessment of HCV 1-3 covers the global, regional and national levels,
before ground truthing is conducted. Whilst, the assessment of HCV 4-6 focuses on
landscape assessment or local level before ground truthing is conducted. The process of HCV
assessment begins with pre-assessment, data collection from the site and public consultation.
The collected data and information will be analyzed further and the discovered HCV will be

mapped out.

Pre-assessment

Pre-assessment is the initial process of HCV identification. Pre-assessment covers activities
as follow: (i) collect the data and information on the development and the management of the
existing estate and management planning, (ii) collect the secondary data and information
from various sources (report, journal, book, statistic data, basic map), include information on
biodiversity aspect and issue (global, regional, national, even local level), environment
(especially on soil and water conservation) and socio-cultural, and (iii) analyze and validate

the collected data and information and spatial analysis of basic map.

Data collection
Data collection in the field focuses on the area potentially classified as HCV area based on
pre-assessment result. The collection of data and information is focused on the HCV element

and attribute by using the methods as follow:

Page 13 of 24
RSPO

1) Participatory mapping

2) Ground truthing
Ground truthing is the field verification of the land cover from the interpretation of
landsat satellite that is conducted during pre-assessment. At the same time when ground
truthing is conducted, the collection of data and information also being conducted on site.
The activity is being done by HCV assessor, either being done as a group per location or
parallel for each section of assessment. This depends on the area potentially classified as
HCV area.

3) Data collection on site
The collection of data on site is being done simultaneously with ground truthing. The
purpose of this activity is to verify the existence of HCV element and attribute, in which it
will be the basic to determine whether there is HCV in that particular area.

4) Interview with the community in the assessed area
Interview with the community or the company worker is being conducted to gain

information about the existence of HCV element and attribute.

Public Consultation
Public consultation is a face-to-face meeting with key stakeholders in the assessed area, such
as local community, village government, regency government, relevant institutions in the

regency and companies operating around the assessed area.

Data analysis and HCV mapping

The data collected on site will be compiled and tabulated based on the area of assessment.
Initially, the data collected on site will be compiled and tabulated separately in accordance
with each section assessed (biodiversity, environmental service, and socio-cultural). For each
section, the HCV element and attribute found on site is listed. Furthermore, analysis will be
conducted to justify the existence or non-existence of HCV elements and to determine the

boundary of HCV area.

References
The sources of information collected and analysed during pre-assessment (Table 3) and being
used for HCV assessment in PT MAS are tabulated below:

Table 3 Data and Information collected and analyzed

HCV | Main Sources

Land title map of PT MAS in Kotawaringin Timur District, Central Kalimantan (source : PT
1,2,3 | MAS)
¢ Peta Penunjukan Kawasan hutan dan Perairan Provinsi Kalimantan Tengah (Dirjen

Page 14 of 24
RSPO

HCV

Main Sources

Planologi Kehutanan, Departemen Kehutanan, Tahun 2001)
© Conservation map of Central Kalimantan Province (BKSDA Kaleng, 2009).
¢ Rencana Tata Ruang Wilayah (RTRW) Kabupaten Kotawaringin Timur (2012)
Peta Indikatif Penundaan Pemberian Izin Baru (PPIB) Pemanfaatan Hutan, Penggunaan

Kawasan hutan dan Perubahan Peruntukan Kawasan Hutan dan Areal Penggunaan Lain
versi 6 (2013)

¢ Peatland map, the area and the carbon content in Kalimantan. (Wetland International-
Indonesia Program. 2004)

Land covers from landsat satellite imagery 8 (USGS, September 2014).

¢ The Ecology of Kalimantan. Periplus Edition, HK. (MacKinnon, et al., 2006).

Field Guide to The Mammals of Borneo (Payne dkk. 2000)

Birds in Sumatera, Jawa, Bali and Kalimantan (MacKinnon, et al. 2000)

¢ Indonesian and Papua New Guinea Turtoise and Crocodile (Iskandar, 2000)

« IUCN Red List of Threatened Species. www.iucnredlist.org

e Endemic Bird Area Factsheet: Borneo (BirdLife International, 2012).

¢ Appendices I, II and III, valid from 14 April 2014 (CITES, 2014).

¢ Important Bird Areas in Asia: Key Sites for Conservation (Birdlife International, 2004)

© Ramsar area in Indonesia, source: http://www.ramsar.org

 Kajian Ekosistem Pulau Kalimantan(Prihatna/WWF Indonesia, 2009)

© Rapid Assessment of HCV PT MAS, June/July 2007

© HCV Identification Report of PT MAS 2009 (Aksenta, 2009)

© Management & Monitoring Plan of HCV PT MAS

¢ Report of Implementation Management & Monitoring Plan HCV PT MAS

Land title map of PT MAS in Kotawaringin Timur District, Central Kalimantan (source : PT
MAS)

Landsat satellite imagery 8 (USGS, 2014)

Data digital Shuttle Radar Topography Mission Elevation Data (USGS, 2004)

* Land System Map (RePPProt, 1991).

¢ Peta Ketinggian Tempat (hasil pengolahan berdasarkan data SRTM).

Elevation map (hasil pengolahan berdasarkan data DEM SRTM).

¢ Land cover map (hasil pengolahan berdasarkan citra Landsat 8, 2014).

© Rapid Assessment of HCV PT MAS, June/July 2007

© HCV Identification Report of PT MAS 2009 (Aksenta, 2009)

© Management & Monitoring Plan of HCV PT MAS

¢ Report of Implementation Management & Monitoring Plan HCV PT MAS

5,6

Land title map of PT MAS in Kotawaringin Timur District, Central Kalimantan (source : PT
MAS)

© Kotawaringin Timur District in 2013 (BPS Kabupaten Kotawaringin Timur, 2014)

© Telawang sub-district in 2013 (BPS Kabupaten Kotawaringin Timur, 2014)

* Village map in sub-district, regent of Kotawaringin Timur. (Sumber: RBI)

¢ Landsat satellite imagery 8 (Landsat 8, September 2014)

© Rapid Assessment of HCV PT MAS, June/July 2007

© HCV Identification Report of PT MAS 2009 (Aksenta, 2009)

© Management & Monitoring Plan of HCV PT MAS.

¢ Report of Implementation Management & Monitoring Plan HCV PT MAS

Page 15 of 24

RSPO

Summary of Assessment Findings
a. SEI Assessment

This social impact assessment for PT MAS aimed at: 1) Collect baseline information on
socio-economic and cultural issues of communities in and around the PT MAS concession; 2)
Gather information on company employees; 3) Estimate the social impact produced by the
establishment and operations of PT MAS; 4) Develop recommendations to manage social
impact that have occurred and anticipate potential future social impact.

Based on stakeholders profiling and confirmed from information collected through interviews
with village officials and community and focus group discussion, the communities are from
seven villages around the concession of PT MAS and those operating in the concession as
enclaves with mixed rubber and agriculture crops. The seven villages distributed throughout
the PT MAS estate are not entirely inter-connected through the roads. Tangar Village and
Baampah Village in Kuwayan District, Penyang Village, Sebabi Village and Tanah Putih
Village in Telawang District are all accessible through the land roads. On the other hand,
Kenyala Village and Hanjalipan Village — although accessible by land — is easier to access by

river.

Generally, the villages in the three districts around PT MAS plantation area are of the same
village typology as indigenous villages. Characteristics of indigenous villages are, first, the
villages originated from the Dayak tribes’ settlements rising from shifting cultivation settling
along rivers. Most of these villagers are Dayaks of the Dayak Temuan sub-tribe. Hindu
Kaharingan is the oldest religion in the Dayak community, the Kaharingan tradition is still
practiced in various rituals, such as the life and death cycle, culminating with the tiwah ritual,
a ritual to take the spirit of the dead to the eternal world. For the local Dayak tribes, the land
(forest) is a source of livelihood, place for shifting cultivation, hunting, and harvesting non-
timber forest product, which are then planted with rubber, rattan, and other hardwoods,
allowed to grow for years, then utilized for farmlands. This shifting cultivations and farming
tradition have created a social and cultural system, such as handep or form of mutual
cooperation to clear farmlands, and gawe or a harvest celebration.

In general, potential social issues will involve land ownership between communities around
the concession with the plantation management, issues concerning employees’ right and
relations with the company or employer, as well as environmental degradation that may
disturbs important sources of livelihood for the communities. Several implications resulting
from the establishment and operations of the oil palm plantation would involve altered
livelihoods and living resources, land allocations, landscape (ecosystem, vegetation, and

infrastructure), as well as displacement of communities and settlements.

Page 16 of 24
RSPO

This SIA for PT MAS were conducted so that the result could be used by the company in its
operational social impact planning and management to ensure future sustainability of the
company’s operations. Result of this SIA can also used as reference for company planning to
achieve oil palm company certification standards.

General Recommendations of social impact management:

Based on the discussion and conclusion, in general the recommended actions are divided into
two; namely for the company, and for the surrounding communities. It is expected that the
implementation of recommended actions will improve the sustainable livelihood and quality
of standard living of the communities around the company at the location. The general
recommendations for company are:

1. Develop participatory approaches for socially — relevant activities: from planning
implementing, and monitoring/evaluation. Community participation must be included
in planning company vision, mission and social strategy.

2. Develop strategy to improve education for community to prepare for the work force.

3. Develop productive businesses or work in accordance to the community’s potential
and aspirations (Commonity Development or CSR Program)

4. Improve relations between the company with enclave villagers and surronnding land

owners.

b. HCV assessments

Based on landsat satellite imagery in September 2014, the assessed area does not have natural
forest. Land Use Change Analysis report shows that since November 2005 the assessed area
does not contain primary forest. The current land cover in the assessed area is dominated by
oil palm. Whilst, according to Peta Indikatif Penundaan Izin Lokasi Baru (PIPIB) revision
V1I/2014 by the Ministry of Forestry, there is no area occupied by primary forest within and
around the assessed area. The area outside the assessed area is indicated as peatland area. The
peatland area is situated in the south-east of Sarimas Estate and South-east Bakung Mas
Estate.

The assessed area is situated in the area with low biodiversity, outside the Important Bird
Area, Heart of Borneo, and Ramsar area. There is no area determined or recommended as
conservation area within the landscape of the assessed area. The closest conservation areas
are TN Tanjung Puting, located approximately 50 km in the Southwest and TN Sebangau,

located approximately 70 km in the Southeast. Between the concession and the conservation

Page 17 of 24
RSPO

area lies oil palm plantation and agriculture land and there is no corridor connecting the

concession to the conservation area.

The summary of results from HCV assessments within the PT MAS concession showed four
out of six high conservation values (or HCV) areas, namely HCV 1, HCV 3, HCV 4, HCV 6
are present in PT MAS concession. The important element of HCV 1 is significant
concentrations of species RTE (Orlitia borneensis, Amyda cartialginea and Cuora
amboninensi) at regional level and corridor of Sun Beer (Helarctos malayanus). The
important element of HCV 3 is ecosystem of peat swap forest. The HCV 4 related with basic
ecosystem for significant erosion control area. Lastly, HCV 6 is identified by places
designated as sacred by the community which are found scattered within the concession. The
total areas identified as HCV and Management Area (HCV-MA) is 551.72 ha. The summary
of HCV area in HGU PT MAS is in Table 4 and Picture 5 & 6. The HCV area and proposed

expansion of oil palm area in PT MAS shown in Picture 7 & 8.

Table 4 the summary of HCV area in the concession

Estate HCV || Description Location ‘Size (Ha)
Tanah mas A 1 1:4 Rinjau River and the riparian Wes, Loe76 061-62, N63-65, 90.45
Tanah mas A 2 6 Sandung (Grave) Divisi A Blok N55-56 0.01
Tanah mas B 3 6 2 Old Grave (Penyang people) | Divisi K Blok X50 0.01
Tanah mas B 4 6 4 old grave sacred Divisi K Blok X49 0.02
Sari Mas 5 3;4 | Secondary Forest in peat area Blok P39, Q37-39, R38-39 52.46
Sari Mas 6 6 Old grave Divisi B Blok 033 0.02
Sari Mas 7 4 Lada river Blok M27-30, L30-34 9.59
Sari Mas 8 6 Sandung of Hapnani family Divisi A Blok L30 0,01
Blok X106-107, W107-108,
Bakung Mas 9 1;4 | Lais River and the riparian 109-111, U110-112, T111- 166.68
112, $111, W105
Bakung Mas 10 6 Sandung of Sakadua village Divisi G Blok U98-99 1.00
Bakung Mas 1 1;4 | AbaRiver and the riparian 50-100, : Otoes 104, ha 02, 173.24
Bakung Mas 12 14 for ike dan Water catcment Bok 85-87, 089-90, P86-88, 58.22
Bakung Mas rr) 6 vows Tua from Baampah | iox 96.87 0.01
Total HCV Area 551.72

Page 18 of 24
RSPO

TOE TEIOE TOE T2450)
[~ PT SUKAJADI SAWIT MEKAR ?
(MuUsiM MAS) £\ PTMULIA AGRO PERMAI
PT AGRO MANDIRI PERDANA 3 (KLK GROUP)
INARMAS GROUP 6
Myaraubar
os
o &
Ey - g|
Es \ Ea
=
Seer Rend 6 MS
\
s
PT MUSTIKA SEMBULUH
wi OUP)
Ly
Keterangan:
©  Desa/Dusun
~\-—~ Sungai
e Estate Tanah Mas.
Fa Jalan 2
fd HCV Manajemen Area 3
PT HAMPARAN MASAWIT ‘
MH weoncy BANGUN PERSADA
Area HCV di luar HGU (BEST AGRO GROUP)
[1] Batas HGU PT Maju Aneka Sawit
‘Sumber
DEM SRTM V3 Path/Row 119/062 (USGS, 2014) Ld 1.75 38 7
Data Survey Lapang (Aksenta, 2015) Kilometer
12300E 112350 T2400E 112480"

Picture 5 HCV Area in Tanah Mas & Sarimas Estate, PT MAS

Page 19 of 24
RSPO

P0vS

2150'S

TE I50E TE400E TASTE

Me (WILMAR GROUP)

PT MENTAYA SAWIT MAS MAKIN GROUP

Estate Bakung Mas

Keterangan:

© Desa/Dusun PT KARUNIA KENCANA
PERMAI SEJATI
(WILMAR GROUP)

Jalan
~~ Sungai

[J Batas HU PT Maju Aneka Sawit —>

Ls Ms we 2

PT TASK ®
(BEST AGRO GROUP)
—~_-

2100's

HCV Manajemen Area entave
Muara Kenyala y
Aroa HCV di luar HGU *
HB Area Hov {
Sumber
DEM SRTM V3 PathRow 1191062 (USGS, 2014) a Lina Seer 7
Data Survey Lapang (Aksenta, 2015) ometer
- si

12360°E T12400°E T2450E

Picture 6 HCV Area in Bakung Mas Estate, PT MAS

Page 20 of 24
RSPO

KABUPATEN : KOTAWARINGIN TIMUR
PROVINSI : KALIMANTAN TENGAH

PETA OVERLAY RENCANA TANAM
- HCV

w

A

2000 0 2000 4000 8000 Meters
———————

1: 80,000 Meters

Keterangan
Mg Hcy
MM Rencana Tanam
[J Area Tanam dan Lainnya

Picture 7: HCV Area and planned planting area within Tanah Mas & Sarimas Estate - PT MAS

Page 21 of 24
RSPO

KABUPATEN : KOTAWARINGIN TIMUR
PROVINSI : KALIMANTAN TENGAH

PETA OVERLAY RENCANA TANAM
-HCV

w

A

2000____0__2000___4000__0000 Meters
————$——
1: 60,000 Meters
Keterangan
Mi icv

MM Rencana Tanam
[[] Area Tanam dan Lainnya

Picture 8: HCV Area and planned planting area within Bakung Mas Estate - PT MAS

Page 22 of 24
RSPO

Several issues which might threaten the HCV areas were identified:

Based on the assessment conducted to identify the threat to the presence of HCV in the
concession, HCV 1 and HCV 4 are seriously threatened. This is mainly due to the rivers in
the concession that has not been protected from the mining activity, especially in Estate
Bakung Mas and rivers that course along the plantation without proper riparian buffer zone

protecting the river.

General Recommendations for HCV Management

Several general recommendation are made, which can immediately followed up to protect
and manage the HCV areas: Delineation of HCV area, verify the extent of indicative HCV
area, and to determine the end result as definitive HCV Area Map PT MAS, Socialize the
presence of HCV area in PT MAS, Develop management & Monitoring plan, capacity
building of HCV management & monitoring.

Page 23 of 24
RSPO

Internal responsibility

Formal signing off by assessors and company

This document is the summary of assessment result on High Conservation Value (HCV) and
Social Impact Assessment (SIA) in PT Maju Aneka Sawit (PT MAS) by Aksenta and has
been approved by the Management of PT MAS.

Aksenta, Management PT MAS,
REAR 7

Pupung Firman Nurwatha Suwandi/Toris

Team Leader Senior Manager PT MAS

Date: 31 March 2015 Date: 31 March 2015

Statement of acceptance of responsibility for assessment

Assessment result document on High Conservation Value (HCV) and Social Impact
Assessment (SIA) of PT MAS by Aksenta, will be applied as one of the guidelines in
managing palm oil plantation in PT MAS

Suwandi/Toris
Senior Manager PT MAS
Date: 31 March 2015

Page 24 of 24
